Final order dismissing certiorari and confirming assessment unanimously affirmed, with ten dollars costs and disbursements. The commissioners having reduced the total assessed valuation of relators’ property from $70,000 to $50,000, relators complain that they should have reduced it to $40,000. The learned Special Term had before it for review the total valuation of this one parcel. The court had before it the differing opinions of experts as to this total valuation, and also the conclusions of the commissioners based upon their own knowledge of the character and value of the land. The judgment of the court is based upon a finding of fact that on the day fixed by the statutes the actual value of the land and improvements was at least the sum of $50,000. The learned justice at Special Term said in his memorandum filed, “ There is no reason shown why the court should reapportion the assessment between land unimproved and land with the improvements thereon.” There is no finding by the judge at Special Term that the improvements are of the value of but $15,000. On the contrary, in refusing the relators’ eighth request to find he declined to make such a finding. We think the evidence sustained the conclusion of the Special Term that the total assessment was correct. (Tax Law, § 21, subd. 3;  People ex rel. Strong v. Hart, 216 N. Y. 513; People ex rel. City of New York v. Keeler, 237 id. 332, 334.) Present—' Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ.